Exhibit 10.17

Adopted by Board and Shareholders

as of September 12, 2007

CRC HEALTH GROUP, INC.

2007 INCENTIVE PLAN

 

1. DEFINED TERMS

Exhibit A, which is incorporated by reference, defines the terms used in the
Plan and sets forth certain operational rules related to those terms.

 

2. PURPOSE

The Plan has been established to advance the interests of the Company and its
Affiliates by providing for the grant to Participants of Stock-based and other
incentive Awards. Awards under the Plan are intended to align the incentives of
the Company’s management and investors and to improve the performance of the
Company. Unless the Administrator determines otherwise, Awards to be granted
under this Plan are expected to be substantially in the form attached hereto as
Exhibit B. Unless the Administrator determines otherwise, Awards under the Plan
are intended to be exempt from registration under the Securities Act of 1933, as
amended, because they are exempt offers pursuant to a compensatory benefit plan
in accordance with Rule 701. Unless the Administrator determines otherwise,
Awards granted under the Plan are intended to be exempt from qualification under
Section 25102(o) of the California Corporations Code.

 

3. ADMINISTRATION

The Administrator has discretionary authority, subject only to the express
provisions of the Plan and the Award Agreements, to interpret the Plan;
determine eligibility for and grant Awards; determine, modify or waive the terms
and conditions of any Award; prescribe forms, rules and procedures; and
otherwise do all things necessary to carry out the purposes of the Plan. Except
as otherwise provided by the express terms of an Award Agreement, all
determinations of the Administrator made under the Plan will be conclusive and
will bind all parties.

 

4. LIMITS ON AWARDS UNDER THE PLAN

(a) Number of Shares. An aggregate maximum of 5,554,051 shares of Class A Common
and 617,117 shares of Class L Common may be delivered in satisfaction of Awards
under the Plan, the Company’s 2006 Management Incentive Plan and the Company’s
2006 Executive Incentive Plan. The number of shares of Stock delivered in
satisfaction of Awards shall, for purposes of the preceding sentence, be
determined net of shares of Stock withheld by the Company in payment of the
exercise price of the Award or in satisfaction of tax withholding requirements
with respect to the Award. The limits set forth in this Section 4(a) shall be
construed to comply with Section 422 of the Code and the regulations thereunder.
To the extent consistent with the requirements of Section 422 of the Code and
regulations thereunder, Stock issued under awards of an acquired company that
are converted, replaced or adjusted in connection with the acquisition shall not
reduce the number of shares available for Awards under the Plan.

(b) Type of Shares. Stock delivered under the Plan may be authorized but
unissued Stock or previously issued Stock acquired by the Company or any of its
subsidiaries. No fractional shares of Stock will be delivered under the Plan.



--------------------------------------------------------------------------------

5. ELIGIBILITY AND PARTICIPATION

The Administrator will select Participants from among those key Employees and
directors of, and consultants and advisors to, the Company or its Affiliates
who, in the opinion of the Administrator, are in a position to make a
significant contribution to the success of the Company and its Affiliates.
Eligibility for ISOs is limited to employees of the Company or of a “parent
corporation” or “subsidiary corporation” of the Company as those terms are
defined in Section 424 of the Code.

 

6. RULES APPLICABLE TO AWARDS

(a) All Awards

(1) Award Provisions. The Administrator will determine the terms of all Awards,
subject to the limitations provided herein, and shall furnish to each
Participant an Award Agreement setting forth the terms applicable to the
Participant’s Award. By entering into an Award Agreement, the Participant agrees
to the terms of the Award and of the Plan, to the extent not inconsistent with
the express terms of the Award Agreement. Notwithstanding any provision of this
Plan to the contrary, awards of an acquired company that are converted, replaced
or adjusted in connection with the acquisition may contain terms and conditions
that are inconsistent with the terms and conditions specified herein, as
determined by the Administrator.

(2) Transferability. During the lifetime of the Participant, an Award shall be
exercisable only by the Participant or the Participant’s guardian or legal
representative. No Award shall be assignable or transferable by the Participant,
except by will or by the laws of descent and distribution. Notwithstanding the
foregoing, to the extent permitted by the Administrator, in its discretion, and
set forth in the Award Agreement evidencing such Award, an Award (except for an
ISO which shall only be assignable pursuant to the first two sentences of this
Section 6(a)(2)) shall be assignable or transferable subject to the applicable
limitations, if any, described in Section 260.140.41 of Title 10 of the
California Code of Regulations, Rule 701 under the Securities Act, and the
General Instructions to Form S-8 Registration Statement under the Securities
Act.

(3) Vesting, Etc. The Administrator may determine the time or times at which an
Award will vest or become exercisable and the terms on which an Award requiring
exercise will remain exercisable; provided, however, that no Award shall be
exercisable after the expiration of ten (10) years after the effective date of
grant of such Award. Without limiting the foregoing, the Administrator may at
any time accelerate the vesting or exercisability of an Award, regardless of any
adverse or potentially adverse tax consequences resulting from such
acceleration. Unless the Administrator expressly provides otherwise, however,
the following rules will apply if a Participant’s Employment ceases: Immediately
upon the cessation of Employment, an Award requiring exercise will cease to be
exercisable and will terminate, and all other Awards to the extent not already
vested will be forfeited, except that:

(A) subject to (B) and (C) below, all Stock Options and other Awards

 

-2-



--------------------------------------------------------------------------------

requiring exercise held by the Participant or the Participant’s permitted
transferees, if any, immediately prior to the cessation of the Participant’s
Employment, to the extent then exercisable, will remain exercisable for the
shorter of (i) a period of three months or (ii) the period ending on the latest
date on which such Award could have been exercised without regard to this
Section 6(a)(3), and will thereupon terminate;

(B) all Stock Options and other Awards requiring exercise held by a Participant
or the Participant’s permitted transferees, if any, immediately prior to the
Participant’s death or disability, to the extent then exercisable, will remain
exercisable for the shorter of (i) the one year period ending with the first
anniversary of the Participant’s death or disability, as the case may be, or
(ii) the period ending on the latest date on which such Award could have been
exercised without regard to this Section 6(a)(3), and will thereupon terminate;
and

(C) all Stock Options and other Awards requiring exercise held by a Participant
or the Participant’s permitted transferees, if any, immediately prior to the
cessation of the Participant’s Employment will immediately terminate upon such
cessation if such cessation of Employment has resulted in connection with an act
or failure to act constituting Cause.

(4) Taxes. The Administrator will make such provision for the withholding of
taxes as it deems necessary. The Administrator may, but need not, hold back
shares of Stock from an Award or permit a Participant to tender previously owned
shares of Stock in satisfaction of tax withholding requirements (but not in
excess of the applicable minimum statutory withholding rate).

(5) Rights Limited. Nothing in the Plan will be construed as giving any person
the right to continued Employment with the Company or its Affiliates, or any
rights as a stockholder except as to shares of Stock actually issued under the
Plan. The loss of potential appreciation in Awards will not constitute an
element of damages in the event of termination of Employment for any reason,
even if the termination is in violation of an obligation of the Company or its
Affiliate to the Participant.

(6) Stockholders Agreement. Unless otherwise specifically provided, all Awards
issued under the Plan and all Stock issued thereunder will be subject to the
Stockholders Agreement.

(7) Section 409A. Awards under the Plan are intended either to be exempt from
the rules of Section 409A of the Code or to satisfy those rules, and the Plan
and such Awards shall be construed accordingly. Granted Awards may be modified
at any time, in the Administrator’s discretion, so as to increase the likelihood
of exemption from or compliance with the rules of Section 409A of the Code.

(b) Awards Requiring Exercise

(1) Time And Manner Of Exercise. Unless the Administrator expressly provides
otherwise, an Award requiring exercise by the holder will not be deemed to have
been exercised until the Administrator receives a notice of exercise (in form
acceptable to the

 

-3-



--------------------------------------------------------------------------------

Administrator) signed by the appropriate person and accompanied by any payment
required under the Award. If the Award is exercised by any person other than the
Participant, the Administrator may require satisfactory evidence that the person
exercising the Award has the right to do so.

(2) Exercise Price. The Administrator will determine the exercise price, if any,
of each Award requiring exercise. Unless the Administrator determines otherwise,
and in all events in the case of a Stock Option (except as otherwise permitted
pursuant to Section 7(b)(1) hereof), the exercise price of an Award requiring
exercise will not be less than the fair market value of the Stock subject to the
Award, determined as of the date of grant, and in the case of an ISO granted to
a ten-percent shareholder within the meaning of Section 422(b)(6) of the Code,
the exercise price will not be less than 110% of the fair market value of the
Stock subject to the Award, determined as of the date of grant.

(3) Payment Of Exercise Price. Where the exercise of an Award is to be
accompanied by payment, the Administrator may determine the required or
permitted forms of payment, subject to the following: (a) all payments will be
by cash or check acceptable to the Administrator, or (b) if so permitted by the
Administrator, (i) through the delivery of shares of Stock that have a fair
market value equal to the exercise price, except where payment by delivery of
shares would adversely affect the Company’s results of operations under
Generally Accepted Accounting Principles or where payment by delivery of shares
outstanding for less than six months would require application of securities
laws relating to profit realized on such shares, (ii) at such time, if any, as
the Stock is publicly traded, through a broker-assisted exercise program
acceptable to the Administrator, (iii) by other means acceptable to the
Administrator, or (iv) by any combination of the foregoing permissible forms of
payment. The delivery of shares in payment of the exercise price under clause
(b)(i) above may be accomplished either by actual delivery or by constructive
delivery through attestation of ownership, subject to such rules as the
Administrator may prescribe.

(4) ISOs. No ISO may be granted under the Plan after August [29], 2017, but ISOs
previously granted may extend beyond that date.

(5) Stock Options etc. Except as determined by the Administrator, no Stock
Option shall be exercisable as to Shares of a single class but instead shall be
exercisable only as to Units.

(c) Awards Not Requiring Exercise

Awards of Restricted Stock and Unrestricted Stock, whether delivered outright or
under Awards that do not require exercise, may be made in exchange for such
lawful consideration, including services, as the Administrator determines.

 

7. EFFECT OF CERTAIN TRANSACTIONS

(a) Except as otherwise provided in an Award Agreement:

(1) Assumption or Substitution. In the event of a Corporate Transaction in which
there is an acquiring or surviving entity, the Administrator may, unless the
Administrator

 

-4-



--------------------------------------------------------------------------------

determines that doing so is inappropriate or unfeasible, provide for the
continuation or assumption of some or all outstanding Awards, or for the grant
of new awards in substitution therefor, by the acquiror or survivor or any
entity controlling, controlled by or under common control with the acquiror or
survivor, in each case on such terms and subject to such conditions (including
vesting or other restrictions) as the Administrator determines are appropriate.
Unless the Administrator determines otherwise, the continuation or assumption
shall be done on terms and conditions consistent with Section 409A of the Code.

(2) Acceleration of Certain Awards. In the event of a Corporate Transaction
(whether or not there is an acquiring or surviving entity) in which there is no
assumption or substitution as to some or all outstanding Awards, the
Administrator may provide (unless the Administrator determines otherwise, on
terms and conditions consistent with Section 409A of the Code) for treating as
satisfied any vesting condition on any such Award on a basis that gives the
holder of the Award a reasonable opportunity, as determined by the
Administrator, following exercise of the Award or the issuance of the shares, as
the case may be, to participate as a stockholder in the Corporate Transaction.

(3) Termination of Awards. Except as otherwise provided in an Award Agreement,
each Award (unless assumed pursuant to the Section 7(a)(1)), will terminate upon
consummation of the Corporate Transaction.

(4) Additional Limitations. Any share of Stock delivered pursuant to
Section 7(a)(2) above with respect to an Award may, in the discretion of the
Administrator, contain such restrictions, if any, as the Administrator deems
appropriate to reflect any performance or other vesting conditions to which the
Award was subject and that did not lapse in connection with the Corporate
Transaction. In the case of Restricted Stock, the Administrator may require that
any amounts delivered, exchanged or otherwise paid in respect of Stock in
connection with the Corporate Transaction be placed in escrow or otherwise made
subject to such restrictions as the Administrator deems appropriate to carry out
the intent of the Plan.

(b) Changes In, Distributions With Respect To And Redemptions Of The Stock

(1) Basic Adjustment Provisions. In the event of any stock dividend or other
similar distribution of stock or other securities of the Company, stock split or
combination of shares (including a reverse stock split), recapitalization,
conversion, reorganization, consolidation, split-up, spin-off, combination,
merger, exchange of stock, redemption or repurchase of all or part of the shares
of any class of stock or any change in the capital structure of the Company or
an Affiliate or other transaction or event, the Administrator shall, as
appropriate in order to prevent enlargement or dilution of benefits intended to
be made available under the Plan, make proportionate adjustments to the maximum
number of shares that may be delivered under the Plan under Section 4(a) and
shall also make appropriate, proportionate adjustments to the number and kind of
shares of stock or securities subject to Awards then outstanding or subsequently
granted, any exercise prices relating to Awards and any other provision of
Awards affected by such change (and shall make any adjustment required pursuant
to Section 260.140.41 and 260.140.42 of the California Code of Regulations).
Unless the Administrator determines otherwise, any adjustments hereunder shall
be done on terms and conditions consistent with Section 409A of the Code.

 

-5-



--------------------------------------------------------------------------------

(2) Certain Other Adjustments. The Administrator may also make adjustments of
the type described in paragraph (1) above to take into account distributions to
stockholders or any other event, if the Administrator determines that
adjustments are appropriate to avoid distortion in the operation of the Plan and
to preserve the value of Awards made hereunder, having due regard for the
qualification of ISOs under Section 422 of the Code, where applicable.

(3) Continuing Application of Plan Terms. References in the Plan to shares of
Stock will be construed to include any stock or securities resulting from an
adjustment pursuant to this Section 7.

 

8. LEGAL CONDITIONS ON DELIVERY OF STOCK

The Company shall use best efforts to ensure, prior to delivering shares of
Stock pursuant to the Plan or removing any restriction from shares of Stock
previously delivered under the Plan, that (a) all legal matters in connection
with the issuance and delivery of such shares have been addressed and resolved,
and (b) if the outstanding Stock is at the time of delivery listed on any stock
exchange or national market system, the shares to be delivered have been listed
or authorized to be listed on such exchange or system upon official notice of
issuance. Neither the Company nor any Affiliate will be obligated to deliver any
shares of Stock pursuant to the Plan or to remove any restriction from shares of
Stock previously delivered under the Plan until the conditions set forth in the
preceding sentence have been satisfied and all other conditions of the Award
have been satisfied or waived. If the sale of Stock has not been registered
under the Securities Act of 1933, as amended, the Company may require, as a
condition to exercise of the Award, such representations or agreements as
counsel for the Company may consider appropriate to avoid violation of such Act.
The Company may require that certificates evidencing Stock issued under the Plan
bear an appropriate legend reflecting any restriction on transfer applicable to
such Stock, and the Company may hold the certificates pending lapse of the
applicable restrictions.

 

9. AMENDMENT AND TERMINATION

The Administrator may at any time or times amend the Plan or any outstanding
Award for any purpose which may at the time be permitted by law, and may at any
time terminate the Plan as to any future grants of Awards; provided, that except
as otherwise expressly provided in the Plan the Administrator may not, without
the Participant’s consent, alter the terms of an Award so as to affect adversely
the Participant’s rights under the Award, unless the Administrator expressly
reserved the right to do so at the time of the Award. The Administrator
expressly reserves the right to amend or alter the terms of any Award if such
Award or a portion thereof would be reasonably likely to be treated as a
“liability award” under guidance issued or provided by the Financial Accounting
Standards Board (FASB), provided that the Administrator may not make any such
amendment or alteration unless the Chief Executive Officer of the Company has
provided prior written consent thereto. Any amendments to the Plan shall be
conditioned upon stockholder approval only to the extent, if any, such approval
is required by applicable law (including the Code), as determined by the
Administrator.

 

-6-



--------------------------------------------------------------------------------

10. OTHER COMPENSATION ARRANGEMENTS

The existence of the Plan or the grant of any Award will not in any way affect
the right of the Company or an Affiliate to Award a person bonuses or other
compensation in addition to Awards under the Plan.

 

11. WAIVER OF JURY TRIAL

(a) Waiver of Jury Trial. By accepting an Award under the Plan, each Participant
waives any right to a trial by jury in any action, proceeding or counterclaim
concerning any rights under the Plan and any Award, or under any amendment,
waiver, consent, instrument, document or other agreement delivered or which in
the future may be delivered in connection therewith, and agrees that any such
action, proceedings or counterclaim shall be tried before a court and not before
a jury. By accepting an Award under the Plan, each Participant certifies that no
officer, representative or attorney of the Company or any Affiliate has
represented, expressly or otherwise, that the Company would not, in the event of
any action, proceeding or counterclaim, seek to enforce the foregoing waivers.

(b) Arbitration. In the event the waiver in Section 11(a) is held to be invalid
or unenforceable, if requested by the Company, the parties shall attempt in good
faith to resolve any controversy or claim arising out of or relating to this
Plan or any Award hereunder promptly by negotiations between themselves or their
representatives who have authority to settle the controversy. If the matter has
not been resolved within sixty (60) days of the initiation of such procedure,
the Company may require that the parties submit the controversy to arbitration
by one arbitrator mutually agreed upon by the Parties, and if no agreement can
be reached within 30 days after names of potential arbitrators have been
proposed by the American Arbitration Association (the “AAA”), then by one
arbitrator having reasonable experience in corporate incentive plans of the type
provided for in this Plan and who is chosen by the AAA. The arbitration shall be
governed by the Federal Arbitration Act, 9 U.S.C. Section 1, et seq., and
judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. The place of arbitration shall be Cupertino,
California, or any other location mutually agreed to between the parties. The
arbitrator shall apply the law as established by decisions of the Delaware
federal and/or state courts in deciding the merits of claims and defenses under
federal law or any state or federal anti-discrimination law. The arbitrator is
required to state, in writing, the reasoning on which the award rests.
Notwithstanding the foregoing, this paragraph shall not preclude either party
from pursuing a court action for the sole purpose of obtaining a temporary
restraining order or a preliminary injunction in circumstances in which such
relief is appropriate.

 

12. GOVERNING LAW; MISCELLANEOUS

Except as otherwise provided by the express terms of an Award Agreement, the
provisions of the Plan and of Awards under the Plan shall be governed by and
interpreted in accordance with the laws of the State of Delaware. To the extent
required by Section 25102(o) of the California Corporations Code: (A) no Award
granted to a Participant shall become vested or exercisable unless the Plan has
been approved by the Company’s stockholders by the later of (1) within 12 months
before or after the date the Plan is adopted or (2) prior to (or, in the case of
a Stock Option, within) 12 months of the granting of any Award or the issuance
of any security under the Plan in California; (B) no Stock Option shall have an
exercise period of more than 120

 

-7-



--------------------------------------------------------------------------------

months from the date the Stock Option is granted; and (C) no Award will be
granted more than 10 years from the date the Plan is adopted or the Plan is
approved by the Company’s stockholders.

 

-8-



--------------------------------------------------------------------------------

EXHIBIT A

Definitions of Terms

The following terms, when used in the Plan, will have the meanings and be
subject to the provisions set forth below:

“Administrator”: The Board or, if one or more has been appointed, the Committee.
The Administrator may delegate ministerial tasks to such persons as it deems
appropriate.

“Affiliate”: Any corporation or other entity that stands in a relationship to
the Company that would result in the Company and such corporation or other
entity being treated as one employer under Section 414(b) or Section 414(c) of
the Code, except that in determining eligibility for the grant of a Stock Option
by reason of service for an Affiliate, Sections 414(b) and 414(c) of the Code
shall be applied by substituting “at least 50%” for “at least 80%” under
Section 1563(a)(1), (2) and (3) of the Code and Treas. Regs. § 1.414(c)-2;
provided, that to the extent permitted under Section 409A of the Code, “at least
20%” shall be used in lieu of “at least 50%”; and further provided, that the
lower ownership threshold described in this definition (50% or 20% as the case
may be) shall apply only if the same definition of affiliation is used
consistently with respect to all compensatory stock options or stock awards
(whether under the Plan or another plan). The Company may at any time by
amendment provide that different ownership thresholds (consistent with
Section 409A of the Code) apply but any such change shall not be effective for
twelve (12) months. In addition, any Affiliate must also meet the requirements
of subsection (c) under Rule 701.

“Award”: Any or a combination of the following:

 

  (i) Stock Options;

 

  (ii) Restricted Stock;

 

  (iii) Unrestricted Stock;

 

  (iv) Awards (other than Awards described in (i) through (iii) above) that are
convertible into or exchangeable for Stock on such terms and conditions as the
Administrator determines;

 

  (v) Performance Awards; and/or

 

  (vi) Current or deferred grants of cash (which the Company may make payable by
any of its direct or indirect subsidiaries) or loans, made in connection with
other Awards.

“Award Agreement”: A written agreement between the Company and the Participant
evidencing the Award.

“Board”: The Board of Directors of CRC Health Group, Inc.

 

-9-



--------------------------------------------------------------------------------

“Cause”: In the case of any Participant, a termination by the Company or an
Affiliate of the Participant’s Employment or a termination by the Participant of
the Participant’s Employment, in either case following the occurrence of any of
the following events: (i) the willful failure by the Participant to
substantially perform his duties with the Company or any Affiliate (other than
any such failure due to the Participant’s physical or mental illness); (ii) the
Participant’s gross negligence, gross or willful misconduct or illegal conduct
in the performance of his or her duties for the Company or any Affiliate which
has resulted in or is reasonably expected to result in injury to the Company or
any Affiliate; (iii) the Participant’s conviction of, or entering a plea of
guilty or nolo contendere to, a misdemeanor involving theft or embezzlement, or
a felony; or (iv) the breach by the Participant of any obligations under any
written agreement or covenant with the Company or any of its Affiliates which
breach has resulted in or is reasonably expected to result in injury to the
Company or any Affiliates. Notwithstanding the foregoing, if the Participant is
party to an employment or severance agreement with the Company that contains a
definition of cause, such definition shall apply (in the case of such
Participant) in lieu of the definition set forth in the preceding sentence.

“Class A Common”: Class A Common Stock of CRC Health Group, Inc., par value
$.001 per share or another class of Class A Common Stock of the Company as
designated by the Board.

“Class L Common”: Class L Common Stock of CRC Health Group, Inc., par value
$.001 per share.

“Code”: The U.S. Internal Revenue Code of 1986 as from time to time amended and
in effect, or any successor statute as from time to time in effect. For the
avoidance of doubt, any reference to any section of the Code includes reference
to any regulations (including proposed or temporary regulations) promulgated
under that section and any IRS guidance thereunder.

“Committee”: One or more committees of the Board.

“Company”: CRC Health Group, Inc., a Delaware corporation, formerly known as
CRCA Holdings, Inc.

“Corporate Transaction”: Any of the following: any sale of all or substantially
all of the assets of the Company, change in the ownership of the capital stock
of the Company, reorganization, recapitalization, merger (whether or not the
Company is the surviving entity), consolidation, exchange of capital stock of
the Company or other restructuring involving the Company, provided, that, in
each case, to the extent any amount constituting “nonqualified deferred
compensation” subject to Section 409A of the Code would become payable under an
Award by reason of a Corporate Transaction, it shall become payable only if the
event or circumstances constituting the Corporate Transaction would also
constitute a change in the ownership or effective control of the Company, or a
change in the ownership of a substantial portion of the Company’s assets, within
the meaning of subsection (a)(2)(A)(v) of Section 409A of the Code.

“Employee”: Any person who is employed by the Company or an Affiliate.

 

-10-



--------------------------------------------------------------------------------

“Employment”: A Participant’s employment or other service relationship with the
Company and its Affiliates. Unless the Administrator provides otherwise: A
change in the capacity in which a Participant is employed by or renders services
to the Company and/or its Affiliates, whether as an Employee, director,
consultant or advisor, or a change in the entity by which the Participant is
employed or to which the Participant rendered services, will not be deemed a
termination of Employment so long as the Participant continues providing
services in a capacity and to an entity described in Section 5. If a
Participant’s relationship is with an Affiliate and that entity ceases to be an
Affiliate, the Participant will be deemed to cease Employment when the entity
ceases to be an Affiliate unless the Participant transfers Employment to the
Company or its remaining Affiliates. Notwithstanding anything to the contrary in
the Plan or in any Award, the Administrator may deem a diminution of a
Participant’s responsibilities to the Company or its Affiliates to be a
cessation of Employment for purposes of the Plan or any Award under the Plan.

“ISO”: A Stock Option intended to be an “incentive stock option” within the
meaning of Section 422 of the Code. Each option granted pursuant to the Plan
will be treated as providing by its terms that it is to be a non-incentive stock
option unless, as of the date of grant, it is expressly designated as an ISO.

“Participant”: A person who is granted an Award under the Plan.

“Performance Award”: An Award subject to Performance Criteria.

“Performance Criteria”: Specified criteria the satisfaction of which is a
condition for the grant, exercisability, vesting or full enjoyment of an Award.
If a Performance Award so provides, such criteria may be made subject to
appropriate adjustments taking into account the effect of significant corporate
transactions or similar events for the purpose of maintaining the probability
that the specified criteria will be satisfied. Such adjustments shall be made
only in the amount deemed reasonably necessary, after consultation with the
Company’s accountants, to reflect accurately the direct and measurable effect of
such event on such criteria.

“Plan”: CRC Health Group, Inc. 2007 Incentive Plan as from time to time amended
and in effect.

“Restricted Stock”: An Award of Stock for so long as the Stock remains subject
to restrictions under this Plan or such Award requiring that it be redelivered
or offered for sale to the Company if specified conditions are not satisfied.

“Stock”: Class A Common and Class L Common.

“Stockholders Agreement”: Stockholders Agreement, dated as of February 6, 2006,
among the Company and certain Affiliates, stockholders and Participants.

“Stock Option”: An option entitling the recipient to acquire Units (or, to the
extent permitted by Section 6(b)(5) hereof, shares of Stock) upon payment of the
exercise price.

 

-11-



--------------------------------------------------------------------------------

“Unit”: An undivided interest in 9 shares of Class A Common and 1 share of Class
L Common, determined at the date of grant, as it may be adjusted as provided
herein or in the Award Agreement.

“Unrestricted Stock”: An Award of Stock not subject to any restrictions under
the Plan.

 

-12



--------------------------------------------------------------------------------

EXHIBIT B

Form of Option Agreement

 

-13-